                                                                             Page 1 of 2

           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION



COLANDRO DEWAYNE PETERS,
      Plaintiff,

v.                                                     Case No. 3:19cv11-RV/HTC

FLORIDA COMMISSION ON OFFENDER REVIEW,
      Defendant.
                                           /

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated July 15, 2019 (ECF No. 16). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). The Plaintiff has filed a Second and Third Amended Complaint (ECF

No. 17 and 18) and an objection to the Report and Recommendation (ECF No. 19).

      Having considered the Report and Recommendation, the amended

complaints, and the timely filed objections thereto, I have determined that the Report

and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:
                                                                            Page 2 of 2

     (1) The magistrate judge’s Report and Recommendation is adopted and

        incorporated by reference in this order.

     (2) This action is DISMISSED without prejudice under 28 U.S.C. §

        1915A(b)(1) and § 1915(e)(2)(B)(ii), for Plaintiff's failure to state a claim

        on which relief may be granted.;

     (3) The Clerk is directed to close the file.

     DONE AND ORDERED this 29th day of July, 2019.

                               s/ Roger Vinson
                               ROGER VINSON
                               SENIOR UNITED STATES DISTRICT JUDGE




3:19cv11-RV/HTC
